DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 objected to because of the following informalities: In line 3 of claim 14, there is the letter f that is not part of a word.  Appropriate correction is required.

Claim 20 objected to because of the following informalities:  Claim 20 appears to recite the exact same limitations twice. Specifically that lines 1-5 recite the exact same limitations as lines 6-10. It appears that this is just a simple mistake but one of the two duplicate recitations should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the rotor disk" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 13-14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Correia (US 20080118366) in view of Lee (US 20060051208).
Regarding claim 1, Correia discloses an airfoil with a first cooling passage connected to the leading edge (Figure 5, item 2); a second cooling passage connected to the trailing edge (Figure 5, items 5-8); a third cooling passage formed between the first cooling passage and the second cooling passage (Figure 5, items 3-4); a shock tube installed in the first cooling passage (Figures 2 and 5, item 40, also see Paragraph 0060) and configured to form an auxiliary cooling passage between the shock tube and the leading edge (Figure 5, item 1 shows an auxiliary passage formed by the shock tube and the leading edge), and to include a plurality of dispersion holes in the shock tube (Figures 2 and 5 show holes 70 formed in the shock tube 40) and a flow of air drawn from the third passage into the first passage (Figures 1, 2, and 5 item 72 shows a hole between the first and third passage and have fluid flow from the third passage into the first passage). However, Correia does not explicitly disclose a flow guide member installed on the shock tube and configured to guide the flow of air that is drawn from the third cooling passage into the first cooling passage. Correia and Lee are analogous prior art because both show rotor blade cooling passage arrangements for turbine engines. Lee teaches the use of turbulators (figure 1, items 44 and 46) in the passage adjacent the leading edge. As can be seen by Figures 1 and 2, the turbulators 44 are connected to the wall 38 (which is analogous to the shock tube of Correia), meaning they are installed on the shock tube. The turbulators also extend the entire 
Regarding claim 2, Correia in view of Lee teaches an upper portion of the third cooling passage and an upper portion of the first cooling passage are connected to each other so that cooling air moves from the third cooling passage to the first cooling passage (Figures 2 and 5, item 72 of Correia showing the hole between items 2 and 3 allowing fluid to flow from passage 3 to 2), and wherein the flow guide member is installed on an upper portion of the shock tube (figure 1 of Lee shows the turbulators extending the entire spanwise length of the blade, meaning there is at least one at an upper portion of the shock tube), and a pressure drop space is formed to a lower surface of the flow guide member. Turbulent flow creates pressure rises and drops 
Regarding claim 3, Correia in view of Lee teaches that the flow guide member is curved in an arc shape. Figure 2, item 44 of Lee shows the turbulator following the curve in the wall up to the leading edge side and Figure 2 of Lee also shows that wall having a curved interface with the pressure side wall, meaning they both have a curved shape that form an arc at one end. The claim does not specify a cross-section for which the arc shape must be viewed so because the prior art teaches a curved shape at some point, the limitations are met.
Regarding claim 7, Correia in view of Lee teaches the flow guide member comprises a flat plate inclined with respect to a height direction of the shock tube (Lee Figure 1, item 44).
Regarding claim 10, Correia in view of Lee teaches that a plurality of flow guide members are disposed on the shock tube and spaced apart from each other in a height direction of the shock tube (Lee Figure 1, item 44 shows multiple turbulators spaced apart from each other in the spanwise direction).
Regarding claim 13, Correia discloses A turbine (Par. 0003) comprising: a rotor disk configured to be rotatable (Par. 0019); and a plurality of turbine blades installed on the rotor disk (Figure 1, item 10; Par. 0019), wherein each of the turbine blades comprises an airfoil having a blade shape and including a leading edge (Fig. 1, item 26) and a trailing edge (Fig. 1, item 28), a platform coupled to a lower portion of the airfoil (Fig. 1, item 16), and a root member protruding downward from the platform and coupled to the rotor disk (Fig. 1, item 18), and wherein the airfoil comprises: a first cooling passage connected to the leading edge (Figure ; a second cooling passage connected to the trailing edge (Figure 5, items 5-8); a third cooling passage formed between the first cooling passage and the second cooling passage (Figure 5, items 3-4); a shock tube installed in the first cooling passage (Figures 2 and 5, item 40, also see Paragraph 0060) and configured to form an auxiliary cooling passage between the shock tube and the leading edge (Figure 5, item 1 shows an auxiliary passage formed by the shock tube and the leading edge), and to include a plurality of dispersion holes in the shock tube (Figures 2 and 5 show holes 70 formed in the shock tube 40) and a flow of air drawn from the third passage into the first passage (Figures 1, 2, and 5 item 72 shows a hole between the first and third passage and have fluid flow from the third passage into the first passage). However, Correia does not explicitly disclose a flow guide member installed on the shock tube and configured to guide the flow of air that is drawn from the third cooling passage into the first cooling passage. Correia and Lee are analogous prior art because both show rotor blade cooling passage arrangements for turbine engines. Lee teaches the use of turbulators (figure 1, items 44 and 46) in the passage adjacent the leading edge. As can be seen by Figures 1 and 2, the turbulators 44 are connected to the wall 38 (which is analogous to the shock tube of Correia), meaning they are installed on the shock tube. The turbulators also extend the entire span of the blade, meaning they would guide a flow of the air that is drawn from the third cooling passage into the first cooling passage of Correia. As can be seen by comparing figures 1 of Lee and Figure 5 of Correia, the two cooling passage structures around the leading edge are incredibly similar, as both have a “shock tube” and an adjacent third passage. The turbulators would still provide the same effect in Correia as they do in Lee because as can be seen by Figure 3 of Correia, the fluid flow from the third passage into the first passage travels outward in the spanwise direction. As the fluid flow in passage 2 of Lee would travel spanwise outwardly and 
Regarding claim 14, Correia in view of Lee teaches an upper portion of the third cooling passage and an upper portion of the first cooling passage are connected to each other so that cooling air moves from the third cooling passage to the first cooling passage (Figures 2 and 5, item 72 of Correia showing the hole between items 2 and 3 allowing fluid to flow from passage 3 to 2), and wherein the flow guide member is installed on an upper portion of the shock tube (figure 1 of Lee shows the turbulators extending the entire spanwise length of the blade, meaning there is at least one at an upper portion of the shock tube), and a pressure drop space is formed to a lower surface of the flow guide member. Turbulent flow creates pressure rises and drops constantly throughout the blade passages, meaning that as long as an item has space below it, at some point there will be a pressure drop in that space. Because the turbulators of Lee have lower surfaces, there are considered to be pressure drop spaces below those surfaces, as the spaces are capable of having pressure that is lower than the pressure of another location of the blade.
Regarding claim 16, Correia in view of Lee teaches that the flow guide member is curved in an arc shape. Figure 2, item 44 of Lee shows the turbulator following the curve in the 
Regarding claim 20, Correia discloses A gas turbine (Par. 0002) comprising: a compressor configured to compress air drawn thereinto from an outside (Par. 0003), a combustor configured to mix fuel with the air compressed by the compressor and combust a mixture of the fuel and the compressed air (Par. 0003), and a turbine including a plurality of turbine blades configured to be rotated by combustion gas formed by the combustor (Par. 0003), a compressor configured to compress air drawn thereinto from an outside (Par. 0003); a combustor configured to mix fuel with air compressed by the compressor and combust a mixture of the fuel and the compressed air (Par. 0003); and a turbine including a plurality of turbine blades configured to be rotated by combustion gas discharged from the combustor (Par. 0003), wherein each of the turbine blades comprises an airfoil having a blade shape and including a leading edge (Fig. 1, item 26) and a trailing edge (Fig. 1, item 28), a platform coupled to a lower portion of the airfoil (Fig. 1, item 16), and a root member protruding downward from the platform and coupled to the rotor disk (Fig. 1, item 18), and wherein the airfoil comprises: a first cooling passage connected to the leading edge (Figure 5, item 2); a second cooling passage connected to the trailing edge (Figure 5, items 5-8); a third cooling passage formed between the first cooling passage and the second cooling passage (Figure 5, items 3-4); a shock tube installed in the first cooling passage (Figures 2 and 5, item 40, also see Paragraph 0060) and configured to form an auxiliary cooling passage between the shock tube and the leading edge (Figure 5, item 1 shows an auxiliary passage formed by the shock tube and the leading edge), and to include a plurality of dispersion holes in the shock tube (Figures 2 and 5 show holes 70 formed in the shock tube 40) and a flow of air drawn from the third passage into the first passage (Figures 1, 2, and 5 item 72 shows a hole between the first and third passage and have fluid flow from the third passage into the first passage). However, Correia does not explicitly disclose a flow guide member installed on the shock tube and configured to guide the flow of air that is drawn from the third cooling passage into the first cooling passage. Correia and Lee are analogous prior art because both show rotor blade cooling passage arrangements for turbine engines. Lee teaches the use of turbulators (figure 1, items 44 and 46) in the passage adjacent the leading edge. As can be seen by Figures 1 and 2, the turbulators 44 are connected to the wall 38 (which is analogous to the shock tube of Correia), meaning they are installed on the shock tube. The turbulators also extend the entire span of the blade, meaning they would guide a flow of the air that is drawn from the third cooling passage into the first cooling passage of Correia. As can be seen by comparing figures 1 of Lee and Figure 5 of Correia, the two cooling passage structures around the leading edge are incredibly similar, as both have a “shock tube” and an adjacent third passage. The turbulators would still provide the same effect in Correia as they do in Lee because as can be seen by Figure 3 of Correia, the fluid flow from the third passage into the first passage travels outward in the spanwise direction. As the fluid flow in passage 2 of Lee would travel spanwise outwardly and the fluid flow in passage 2 of Correia is found to travel spanwise outwardly, the turbulators will have the same effect in the system of Correia as they do in the system of Lee, and thereby would provide predictable results. Further, Lee describes that turbulator ribs increase heat transfer coefficient of the fluid and improve cooling efficiency (Par. 0007). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passage of Correia to include the turbulators of .

Claims 4-6, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Correia (US 20080118366) in view of Lee (US 20060051208) as applied to claims 2, 3, 10, and 14 above, and further in view of Anzai (US 5395212).
Regarding claim 4, Correia in view of Lee teaches the limitations of claim 2 as set forth in the above 103 rejection. However, Correia in view of Lee does not explicitly teach that the guide member has a first member fixed to the shock tube and a second plate bent from the first plate. Correia in view of Lee and Anzai are analogous prior art because both describe internal cooling structures for turbine blades. Anzai teaches the use of turbulators with a first plate connected to the left wall (Figure 10, item 32b) and a second plate angled from the first plate (37b). As Anzai shows similar cooling passage structures as Correia and Lee, the various shapes used in Anzai would provide predictable results in the blade of Correia in view of Lee. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbulators of Correia in view of Lee to include the chevron shaped turbulators of Anzai because the chevron shape helps improve the heat transfer coefficient of the fluid flow (Col. 7, lines 29-37) and because simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B)
Regarding claim 5, Correia in view of Lee teaches the limitations of claim 2 as set forth in the above 103 rejection. However, Correia in view of Lee does not explicitly teach that the guide member has a first member fixed to the shock tube, a second plate bent from the first plate, 
Regarding claim 6, Correia in view of Lee teaches the limitations of claim 3 as set forth in the above 103 rejection. However, Correia in view of Lee does not explicitly teach the lower surface of the flow guide member being concave. Correia in view of Lee and Anzai are analogous prior art because both describe internal cooling structures for turbine blades. Anzai teaches the use of turbulators with a concave lower surface (Figure 8). As Anzai shows similar cooling passage structures as Correia and Lee, the various shapes used in Anzai would provide predictable results in the blade of Correia in view of Lee. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbulators of Correia in view of Lee to include the concave shaped turbulators of Anzai because the concave shape helps improve the heat transfer coefficient of the fluid flow (Col. 7, lines 29-37) and because simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).
Regarding claim 11, Correia in view of Lee teaches the limitations of claim 10 as set forth in the above 103 rejection. However, Correia in view of Lee does not explicitly teach the 
Regarding claim 12, Correia in view of Lee and further in view of Anzai teaches the limitations of claim 11 as set forth in the above 103 rejection. However, they do not explicitly teach the flow guide member that is disposed on an inner side has a width less than a width of the flow guide member that is disposed at an outer side. Anzai does however state that the structure, shape, and arrangement of the ribs are selected to match the requirement for specific cooling planes, and thereby for specific blade passage structures (Column 8, lines 42-57). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the size variation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to provide the size variation described above for the purpose of optimizing cooling effects for specific blade cooling passage designs.
Regarding claim 18, Correia in view of Lee teaches the limitations of claim 14 as set forth in the above 103 rejection. However, Correia in view of Lee does not explicitly teach that 
Regarding claim 19, Correia in view of Lee teaches the limitations of claim 14 as set forth in the above 103 rejection. However, Correia in view of Lee does not explicitly teach the lower surface of the flow guide member being concave. Correia in view of Lee and Anzai are analogous prior art because both describe internal cooling structures for turbine blades. Anzai teaches the use of turbulators with a concave lower surface (Figure 8). As Anzai shows similar cooling passage structures as Correia and Lee, the various shapes used in Anzai would provide predictable results in the blade of Correia in view of Lee. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbulators of Correia in view of Lee to include the concave shaped turbulators of Anzai because the concave shape helps improve the heat transfer coefficient of the fluid flow (Col. 7, lines 29-37) and because simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).

Allowable Subject Matter
Claims 8-9 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Both claims 8 and 15 require pressure adjustment holes to be formed in the flow guiding members. As the rejections using Correia in view of Lee have flow turbulators as the flow guide members, there would be no reason to provide any holes in the turbulators. Turbulators are specifically formed to block fluid flow to form turbulent eddies, and including holes in that structure would negatively affect the ability of those turbulators to do their job. No other art was found that provided a flow guide structure of the independent claims along with holes passing through the structures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745